Citation Nr: 0716868	
Decision Date: 06/07/07    Archive Date: 06/18/07	

DOCKET NO.  04-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension of the delimiting date for use of 
VA educational assistance under Chapter 30, Title 38, United 
States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from July 1972 to December 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran was not shown to have been prevented from 
initiating or completing a program of education within the 
applicable eligibility period because of a physical or mental 
disability.  


CONCLUSION OF LAW

The requirements for an extension of the delimiting date for 
use of VA educational assistance under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3031, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 20.7050, 20.7051 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (2002).  While it does not 
appear that the veteran was provided notice consistent with 
the specific requirements of 38 U.S.C.A. § 5103 (a), the 
Board finds that the veteran was provided with adequate 
notice and assistance such that he is not prejudiced by this 
omission.  This is because VA educational programs had their 
own notice and assistance requirements, which the Board notes 
have been satisfied in this case.  For example, 38 C.F.R. 
§ 21.1031 (b) provided that if a formal claim for educational 
assistance is incomplete, or if the VA requires additional 
evidence or information to adjudicate the claim, the VA will 
notify the claimant of the evidence of the evidence and/or 
information necessary to complete or adjudicate the claim in 
the time limit provisions.  

In this case the RO provided such notice to the veteran in 
August 2002.  The relevant and probative evidence needed to 
adjudicate the veteran's claim consists of evidence regarding 
the his physical or mental disabilities which he claims 
prevented him from attending school or training, the reason 
he was unable to begin or continue a training program and the 
employment the veteran had during his period of disability.  
The veteran was also informed of the type of medical evidence 
that should be submitted to substantiate his claim, and 
evidence of this nature is associated with the claims file.  

Therefore, the Board finds that as all relevant and probative 
evidence necessary for an equitable disposition of the appeal 
has been obtained, the notice and assistance requirements 
under 38 C.F.R. § 21.1031(b) have been satisfied and that the 
purpose of the notice contemplated by 38 U.S.C.A. § 5103(a) 
has been accomplished.  Therefore, the Board will proceed to 
address the merits of the veteran's claim.

The veteran essentially contends that he was unable to 
continue with his program of training due to his service-
connected diabetes.  The veteran asserts that following 
service his diabetes was not in good control, making it 
difficult if not impossible to work full time and attend 
night and weekend classes.  

Under VA laws and regulations an extension of the time period 
in which to use VA educational assistance can be granted in 
the case of an individual eligible for educational assistance 
who was prevented from pursuing such individual's chosen 
program of education before the expiration of the 10-year 
period for use of entitlement because of physical or mental 
disability.  38 U.S.C.A. § 3031(d); 21.7051(a)(2).  However, 
after reviewing the evidence of record, the Board concludes 
that the veteran was not preventing from initiating or 
completing a chosen program of education because of physical 
or mental disability.

The record reflects that the veteran was separated from 
service on December 31, 1992, and had 10 years to use his VA 
educational assistance, until January 1, 2003.  The veteran 
filed a claim for service-connected disability compensation 
following service, and an April 1993 decision granted service 
connection for tinea pedis of the hands and feet, a lipoma of 
the right thigh and left scalp, and borderline diabetes 
mellitus, all evaluated as noncompensably disabling.  The 
veteran was assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324, based on having multiple 
service-connected disabilities which interfere with normal 
employability, even though none of the disabilities may be 
compensable.

The veteran subsequently requested an increased evaluation 
for his diabetes mellitus and was afforded a VA examination 
in December 1999.  At that time the veteran reported that 
when he retired in 1992 he had borderline to slightly 
elevated sugars and that since that time disability was 
maintained until approximately two years ago when his blood 
sugars became elevated enough that he was started on 
medication.  The examiner noted that there had been no change 
in the veteran's weight and there were no restrictions on his 
activities.  The veteran had no vision problems other than 
wearing reading glasses and the examiner indicated that the 
veteran had no other symptoms.  The diagnosis following the 
examination was non-Insulin dependent diabetes mellitus on 
medication for control.  The examiner commented that this did 
not interfere with the veteran's occupation or with 
activities of daily living at that time. Based on that 
examination, which demonstrated the need for medication for 
control of his diabetes, the veteran's disability evaluation 
was increased from noncompensable to 20 percent based on the 
schedular criteria for evaluating his diabetes contained in 
the Schedule for Rating Disabilities.  

The veteran again requested an increased evaluation for his 
diabetes in December 2001 based on a need for increased 
medication and to check his blood sugars 4 to 6 times a day.  
The veteran was afforded a VA examination in January 2002 at 
which time the veteran complained of a lack of energy, easy 
fatigability, cramping in his legs that occurred at night and 
claiming that he was able to walk as long as 30 minutes but 
with sore legs at the end of the walk.  The veteran reported 
nocturia up to three times each night.  He also reported that 
his last eye examination was said to be normal, although he 
claimed of blurring of his vision.  The veteran also 
complained of a skin rash over the right gluteal area.  It 
was noted that the veteran received his medical care from the 
VA and the examiner believed his visits there were as 
frequent as every three months.  Based on that examination, a 
February 2002 rating decision continued and confirmed a 20 
percent evaluation on the basis that there were no findings 
of Insulin dependence, restricted diet and regulation of 
activities needed to support a higher evaluation.

In an August 2002 letter to the veteran from the RO he was 
asked to specify the dates he was unable to attend school, 
the type of disability he was claiming, and provide an 
employment history.  The veteran specified that he was unable 
to attend school between January 1, 1993, through June 30, 
2001, and the record reflects that the veteran filed an 
application for VA educational benefits in August 2001.  The 
veteran reported that he had been employed with Sears in a 
retail sales commission position that required evening hours 
several nights a week and that he worked with Sears until 
January 1999.  In January 1999 the veteran reported that he 
was able to obtain a higher paying position with TRW, 
Incorporated.  He reported that his positions with TRW 
required frequent travel making it virtually impossible to 
enroll in a regular schedule of classroom course work.  The 
veteran indicated that since June 2001 his position with TRW 
had changed to a stable, infrequent travel situation and that 
he had been able to attend class courses without 
interruption.

The veteran stated that the reason for delaying his start of 
school was a result of his diabetes and that working full 
time in retail with odd hours and shifts only complicated 
trying to maintain a strict diet and exercise schedule for 
his diabetes.  The veteran reported that after 8 or 10 hours 
of work he was physically drained.  The veteran continued 
that when he changed jobs the frequent travel also made it 
difficult to maintain a good control of his diabetes.  The 
veteran specified that he had worked for Sears between August 
1993 and January 1999 averaging 50 to 60 hours of work a week 
and that he worked for TRW Systems from January 1999 to the 
present time averaging 40 to 50 hours a week.

Based on this record, the Board finds that the evidence does 
not support a conclusion that the veteran was prevented from 
initiating or completing a program of education within the 
applicable eligibility period because of physical or mental 
disability.  The record reflects that the veteran appears to 
have elected to work full time between January 1993 and June 
2001 and was reportedly working more than 40 hours a week.  
There is no indication from the medical evidence that his 
diabetes interfered with any educational pursuits and a VA 
examination dated in December 1999 specifically indicated 
that there were no restrictions on the veteran's activities.  
In the absence of medical evidence which substantiates the 
veteran's contention that he was unable to pursue his 
educational objective due to physical or mental disability, 
or possibly evidence that the veteran had undertaken a 
program of training prior to his August 2001 application and 
was forced to terminate the training due to physical or 
mental disability, the Board finds that the requirements for 
an evaluation of the veteran's delimiting date is not 
warranted.  

Simply put, the record reflects, and the Board finds, that 
the veteran elected to pursue full-time employment rather 
than an educational program until he filed his August 2001 
application.  The fact that the veteran was working more than 
40 hours a week with his employers during that time frame, 
tends to demonstrate that the veteran was not prevented from 
pursuing the activities he chose to pursue.  Accordingly, an 
extension of the delimiting date under Chapter 30, Title 38, 
United States Code is not established.

ORDER

An extension of the delimiting date for use of VA educational 
benefits under Chapter 30, Title 38, United States Code, is 
denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


